UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-7314


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PETER LUIS TORRES,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:04-cr-00471-JAB-1)


Submitted:   November 18, 2010              Decided:   December 2, 2010


Before SHEDD and     AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Peter Luis Torres, Appellant Pro Se.   Angela Hewlett Miller,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Peter Luis Torres appeals the district court’s order

denying     his    motion     for   reduction   of   sentence   pursuant    to   18

U.S.C. § 3582(c)(2) (2006).               We have reviewed the record and

find   no    reversible       error.      Accordingly,    we    affirm    for    the

reasons stated by the district court.                United States v. Torres,

No. 1:04-cr-00471-JAB-1 (M.D.N.C. Aug. 27, 2010).                      We dispense

with oral argument because the facts and legal contentions are

adequately        presented    in   the   materials    before    the    court    and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                          2